Title: Enclosure II: Albert Gallatin to James Madison, 30 January 1802
From: Gallatin, Albert
To: Madison, James


            
              Sir,
              Treasury Department Jany. 30th. 1802.
            
            In compliance with your request, I have the Honor to enclose an account of the monies drawn out of the Treasury under the several Appropriations made for defraying the expences incident to the Intercourse with the Mediterranean Powers; transcripts of the accounts of persons to whom the said monies were respectively advanc’d so far as the same have been settled at the Treasury, and statements of the Credits not yet ultimately admitted, but claim’d on account of such expences, so far as the same can be ascertain’d from the accounts render’d though not yet definitively settled by the accounting Officers of this Department.
            The greater part of the Accounts being yet unsettled, and several of the most important not having yet been render’d, it is not practicable to state with precision, in what manner the whole of the sums drawn out of the Treasury has been ultimately applied.
            It is however believ’d that the annexed Sketch (AA) will prove sufficiently correct to show, without material error, the gross amount actually expended.
            The sums drawn out of the Treasury amount, including Dollars 5,083.30, reimburs’d to C. Colville & others for their Ransom
            
              
                 
                to 
                2,011,998.65. 
              
              
                Mr. I. Whelen Purveyor of Supplies has expended beyond the sum for which he is already debited in the Treausury Books, being principally for Timber and supplies receiv’d from the Navy Department
                 
                47,330.46. 
              
              
                making an aggregate amount of
                 
                2,059,329.11
              
            
            On the other hand it appears that two Items, making part of the sums drawn out of the Treasury, ought to be deducted from that gross Amount, the same not having been applied to the Object, for which they had thus been drawn.
            1st. The amount advanc’d to Mr Francis late purveyor of Supplies on account of Mediterranean
Powers, is 
            
              
                Dollars
                288,782.12
              
              
                The amount of credits claimd by him, on that account, is only
                274,262.83
              
              
                leaving a Surplus, not applied to that Object, of
                 14,519.29
              
            
            2dly. The account render’d by Mr Pickering, late Secretary of State, is general and denotes only the persons to whom the public monies, drawn by him were advanc’d, without particularizing the Objects for which said Monies were advanc’d; which renders it impossible until those persons shall have settled their Accounts, to ascertain with precision, the credits to which He may be entitled under each distinct Object of Expenditure, respectively.
            Mr. Kimbal, late Clerk in your Department has however at the request of the Comptroller drawn the Sketch of a particular Account showing the purpose for which the monies were respectively advanc’d.
            The amount which he states to have been advanc’d by Mr Pickering to sundry persons in relation to Algiers and other mediterranean Powers is
            310,466.17
            To which shou’d be added, not being included in that Statemt.—
            
              
                Amount of an Account now before the Comptroller
                  5,342.15.
              
              
                and paid by Mr. Humphreys to J. Burnham for his Ransom
      being part of the monies charg’d to Mr Pickering
                  2,000.
              
              
                making altogether
                317,808.32
              
              
                The Amount for which Mr. Pickering remains charg’d in theTreasury Books under that head is
      Dollars
      
                352,736.74
              
              
              
                leaving a difference, if Mr. Kimbel’s Statement shall prove correct, applied to other Objects of
                34,928.42
              
              
                which sum added to the preceding Item of
                14,519.29
              
              
                makes the sum drawn out of the Treasury under the appropriations for mediterranean powers but not applied to that object
                49,447.71
              
              
                which sum deducted from the above shared gross amount of
                2,059,329.11
              
              
                leaves for the apparent sum, actually applied to that Object as per Statement (AA)
                2,009,881.40.
              
              
                If to this sum shall be added the Expenditures on account of the Voyage of the Ship George Washington to Algiers in 1800, which have been defray’d by the Navy Department and are stated at
                36,255.82
              
              
                The total Amount of real Expenditures will be Drs.
                2,046,137.22
              
            
            exclusively of sundry Expences incurr’d but not yet paid during the course of last year.

            It must be repeated, that altho this is probably an accurate Account of the gross sums disbursed by the United States, the Documents in the Treasury Department by no means, show the ultimate Application of the money but only the names of the Individuals, who remain accountable
            The account render’d by Mr Donaldson of which an Abstract (Z) is enclosd is as far as has been ascertain’d the only one in the Department not alluded to in the Sketch (AA) which can throw any additional Light on the Subject.
            The Accounts when ultimately render’d and settled shou’d exhibit the amount paid, in order to obtain Treaties, to each of the Barbary Powers; the Amount lost by the various Remittances in Stock or bills of Exchange; the Amount paid for the Annuity due to Algiers; and the Amount paid to those several States as Presents or extorted at different times under various Pretences.—It is presumable that there may be in the Department of State, Information which, combind with the Accounts now enclos’d, wou’d assist, even at present, in drawing a sketch of that kind.—
            I have the Honor, to be very respectfully Sir, your Obt Servant,
            
              Albert Gallatin
            
            
              
                
                  List of Accounts &a. enclos’d.
                
                
                  General Statement of Appropriations Particular Accounts of monies advanc’d to Individuals, including the Amounts respectively accounted for and settled at the Treasury
                  A to P
                
                
                  Summary general Statement of Monies advanc’d Explanatory Observations on the preceding Accounts Accounts of monies re-imburs’d to sundry persons for their Ransoms
                  R
                
                
                  Abstract of a particular Account render’d not yet passed
                  T.
                
                
                  The above furnished by the Register.
                
                
                  ═══════════
                
                
                  Statements of credits claimd by sundry persons as furnish’d by the Auditor
                  S.V.W.
                
                
                  ═══════════
                
                
                  Abstract of credits claimd by Mr Pickering furnishd by Mr Kimbel
                  U
                
                
                  ═══════════
                
                
                  General Sketch of monies and Expenditures including all the preceding Accounts prepar’d by the Secretary
                  AA
                
                
                  ═══════════
                
                
                  Abstracts of Expenditures of Ship George Washington furnishd by Navy Department
                  Y
                
                
                  ═══════════
                
                
                  Abstract of Mr Donaldsons account furnished by the Auditor
                  Z
                
              
            
          